116 F.3d 1485
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Melanie JOHNSON;  Astraia C. Matelich, Plaintiffs-Appellants,v.CORNING INCORPORATED;  Corning Consumer Products Co.;  DowChemical Company, Defendants-Appellees.
No. 96-15552.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**Decided June 20, 1997.

Appeal from the United States District Court for the District of Nevada, No. CV-96-00019-PMP (LRL);  Philip M. Pro, District Judge, Presiding.
Before:  GOODWIN, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Melanie Johnson and Astraia Matelich appeal pro se the district court's dismissal as time-barred of their diversity products liability action against Corning Inc. We affirm for the reasons stated in the district court's order filed on March 8, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3